Citation Nr: 1726675	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-25 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back condition.

2. Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issue of entitlement to service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

An unappealed February 1993 rating decision denied a claim for service connection for a back condition.  Evidence received since the unappealed February 1993 rating decision relates to prior unestablished facts.


CONCLUSION OF LAW

The February 1993 rating decision is final; new and material evidence has been received to reopen the claim of service connection for a back condition.  38 U.S.C.S. §§ 5108, 7105 (LexisNexis 2017); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim of entitlement to service connection for a back condition was initially denied in a February 1993 rating decision.  The RO notified the Veteran of the rating decision via a March 1993 letter and he did not appeal or submit any evidence within one year.  Therefore, that decision is final.  See 38 U.S.C.S. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.S. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the February 1993 rating decision included the Veteran's service treatment records (STRs), post-service treatment records from the Methodist Hospitals of Memphis, Tennessee, and lay statements submitted by the Veteran.  The claim was denied because the RO determined that (1) a November 1975 complaint of back pain in service was acute and transitory and did not result in a residual disability; and (2) there was no nexus between service and an injury to the lower back in April 1989.

Evidence received since February 1993 rating decision consists of post-service VA and private treatment records, lay statements, and argumens submitted on the Veteran's behalf by his representative.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also "material," as it addresses the reason for the prior denial.  Specifically, in regard to an in-service incurrence, in December 2016, the Veteran's representative stated that the Veteran was treated for multiple complaints of back pain in service.  Additionally, the representative pointed out that the medical history section of the Veteran's May 1978 separation exam noted recurrent back pain.  

The Board finds that the representative's contentions are reflected by the evidence of record.   In addition to in-service treatment for back pain in November 1975, the Veteran's STRs contain treatment for back pain in February 1976.  Additionally, in the medical history section of the May 1978 separation exam, recurrent back pain is listed and the clinician noted "mid back pain (strain) 1975."

Turning to a possible relationship to service, in a July 2004 VA treatment record, the Veteran complained of a back injury that was first incurred in service when someone backed a vehicle into him and another soldier who were seated on the ground.  Next, in his July 2012 Notice of Disagreement (NOD), the Veteran alluded to the possibility that his back condition may have been incurred during an in-service motor vehicle accident.  A June 1977 STR indicates that the Veteran was injured in a motor vehicle accident in service.  

In summary, as this new evidence relates to unestablished facts that are necessary to substantiate the Veteran's claim, the Board finds that new and material evidence has been received.  Accordingly, the claim will be reopened.  38 U.S.C.S. § 5108; 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back condition is reopened.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claim.

As discussed above, the Board has reopened the issue of entitlement to service connection for a back condition.  However, as the RO has not adjudicated the merits of this claim in the first instance, the Board must remand it so that this may be accomplished, as well as any additional development.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Additionally, as the claim is being remanded, the claims file should also be updated to include relevant VA treatment records dated since September 2014.  38 U.S.C.S. § 5103A(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records created since September 2014 and associate them with the claims file.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. Ask the Veteran to identify and authorize VA to obtain any outstanding private treatment records for a back condition.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


